        Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                             Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


  DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION FOR CLARIFICATION
                      OR, IN THE ALTERNATIVE,
              TO MODIFY THE PRELIMINARY INJUNCTION


        For decades, the United States Postal Service has relied on its local transportation

managers, working in consultation with postal headquarters, to determine in their professional

judgment whether it is appropriate to run additional, unscheduled “extra” network trips to transport

mail between postal facilities. While that decision is often fact-intensive, there are two

circumstances in which the Postal Service has traditionally viewed extra trips as being particularly

wasteful: (1) where such a trip would not be “service responsive”—i.e., where the trip would not

achieve on-time delivery, and (2) where such a trip would cause significant expense to transport

only a small volume of mail. See First Randel Decl. ¶¶ 18, 20, ECF No. 115-1. As the Postal

Service has explained, it simply “does not have sufficient resources to utilize extra trips in each

and every circumstance in which a small volume of mail has not been loaded on the appropriately


                                                 1
        Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 2 of 11




scheduled trip.” Id. ¶ 20. Thus, for years the Postal Service transportation managers have

reasonably exercised their judgment to decline extra trips in those circumstances. See id.

       By its terms, the Court’s preliminary injunction in this case does not prevent transportation

managers from exercising their historical discretion to decide, as part of their day-to-day

operational duties, that an extra trip is inappropriate or unwarranted. Rather, it enjoined “continued

implementation or enforcement of operational changes announced in July 2020 reflected in the

July 10, 2020 ‘Mandatory Stand-Up Talk: All Employees,’” including a purported requirement

that “extra trips are no longer authorized or accepted.” See Order, ECF No. 63; Mem. Op., at 10,

ECF No. 62. It also stated that “[t]ransportation, in the form of late and extra trips is authorized

and shall be used while reasonably necessary to meet service standards and service performance

targets,” while instructing that “[m]anagers shall use their best business judgment to meet service

commitments and to not leave mail behind.” Order Granting, in Part, Defs.’ Mot. to Clarify, ECF

No. 70. The Postal Service has complied with that order—and, notably, Plaintiffs have never

suggested otherwise. See generally Pls.’ Resp. to Defs’ Motion to Clarify or Amend the Prelim.

Inj. (“Pls.’ Opp’n), ECF No. 117.

       Nor, more to the point, do Plaintiffs identify how declining to authorize extra trips in the

two circumstances detailed in Defendants’ motion—where an extra trip would not be service

responsive or where the extra trip would be mostly empty (i.e., less than 15% full)—would violate

the preliminary injunction. Plaintiffs instead offer two objections based upon the assumption that

the injunction is much broader than its actual terms: (1) that Defendants’ motion should be

considered a motion to modify the preliminary injunction, which would be untimely absent

changed circumstances; and (2) that Defendants have not explained the potential impact of the

proposed initiative vis-à-vis delayed mail. Neither objection has merit.



                                                  2
        Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 3 of 11




        First, Defendants do not believe that the relevant actions implicate the injunction at all, and

have therefore sought clarification out of an abundance of caution as the primary (and proper) form

of relief, and, notably, Plaintiffs do not attempt to demonstrate otherwise. Defendants’ request to

amend the injunction was an alternative request out of deference to this Court’s understanding of

its own order—and even there, it was based on a significant changed circumstance, notably the

passing of the 2020 election that was the impetus for the injunction, as well as the operational need

for a limited process that is fundamentally different than the purported ban on late and extra trips

that this Court enjoined. Plaintiffs never explain how this development would not constitute a

changed circumstance. The reference to an untimely motion for modification is thus a nonsequitor.

        And second, Defendants have explained that application of the two criteria would have

marginal, if any, impact on service—and have done so by providing real-world data indicating that

only a small handful of trips, containing a small percentage of their full loads of mail, would be

implicated. Accordingly, absent any explanation of how Defendants’ proposal would violate the

pending injunction, this Court should grant Defendants’ motion.

                                               ARGUMENT

   I.      Defendants’ Motion for Clarification, or in the Alternative, Amendment, of this
           Court’s Preliminary Injunction Is Timely.

        Plaintiffs’ primary argument is that Defendants’ motion for clarification and/or

modification of the preliminary injunction is untimely. They say, correctly, that in the Third

Circuit, “[m]odification of an injunction is only proper when there has been a change in

circumstances between the entry of the injunction and the filing of the motion that would render

the continuance of the injunction in its original form inequitable.” Favia v. Indiana Univ. of Pa.,

7 F.3d 332, 337 (3d Cir. 1993); see also Pls.’ Opp’n at 3. Plaintiffs argue that “[d]efendants have

not pointed to a ‘change in circumstances’” meeting this standard, and must satisfy the 28 or 14

                                                  3
        Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 4 of 11




day requirements for a motion for reconsideration under Fed. R. Civ. P. 59(e) or Local Rule 7.1(g).

See Pls.’ Opp’n at 3.

       In making this argument, Plaintiffs ignore the actual content of Defendants’ motion. First,

Defendants’ motion is primarily a motion for clarification—and a motion to “modify” an

injunction is distinct from one which seeks to “clarify” the existing terms of said order. See, e.g.,

Am. Bd. of Surgery, Inc. v. Lasko, 532 F. App’x 66, 69 (3d Cir. 2013) (citing Entegris, Inc. v. Pall

Corp., 490 F.3d 1340, 1345 (Fed. Cir. 2007)). Here, Defendants have explained that their

“proposed actions would be in compliance with this Court’s order,” Defs.’ Mem. at 11, and are

merely seeking ex ante confirmation of that fact. This Court’s order stated, for example, that

“[t]transportation, in the form of late and extra trips is authorized and shall be used where

reasonably necessary to meet service standards and service performance targets.”              Order,

Granting, in Part, Defendants’ Motion to Clarify (Oct. 9, 2020), ECF No. 70 (emphasis added).

This necessarily implies that extra trips need not be used where they would not increase on-time

performance. See Defs.’ Mem. at 11. Similarly, the injunction also stated that “[m]anagers should

use their best business judgment to meet service commitments and to not leave mail behind,” id.,

which again indicates that managers are not required to authorize extra trips merely because they

would allow a single piece of mail to meet a service standard, but are permitted to use their expert

judgment to make necessary determinations about when the cost of an extra trip justifies the need.

Indeed, this Court’s preliminary injunction was primarily focused on enjoining purported

operational changes last July that would ban late and extra trips under nearly all circumstances.

See Order, at 1-2, ECF No. 63. Plaintiffs themselves understand the injunction to have this effect.

See, e.g., Pls.’ Opp’n at 2 (“This Court’s injunction made clear that defendants were prohibited

from further implementing their initiative to eliminate the use of on late and extra trips, among



                                                 4
        Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 5 of 11




other changes.”). The injunction did not require that extra trips be run under any and all

circumstances—an order that would have changed the long-standing practices of the Postal

Service, rather than being limited to the July 2020-specific practices that were identified in the

injunction.

        Plaintiffs never even attempt to explain how the text of the Court’s operative preliminary

injunction precludes the actions that Defendants seek to take in the best interests of the Postal

Service. Plaintiffs have thus waived any claim that Defendants’ motion fails to seek clarification

(as opposed to amendment) of the preliminary injunction. See, e.g., Greenwood Partners, L.P. v.

Cimnet, Inc., 2003 WL 22238981, at *2 (E.D. Pa. Sept. 26, 2003) (where a party failed to

adequately brief an issue, it consequently waived that claim) (citing Nat’l R.R. Passenger Corp. v.

Pa. Public Utility Com’n, 342 F.3d 242 (3d Cir. 2003)).

        But—even assuming that Defendants’ motion is best understood only as a motion to amend

or modify the preliminary injunction—Defendants have demonstrated an adequate change in

circumstances. Favia, the case on which Plaintiffs exclusively rely, made clear that the “change

in circumstances” rationale for justifying modification of an injunction is mainly intended to

prevent a “motion for reconsideration disguised as a motion to modify.” Favia, 7 F.3d at 337; see

also id. at 338 (“A motion to modify a preliminary injunction is meant only to relieve inequities

that arise after the original order”). Indeed, a change in status of the parties can justify modification

of the injunction. See id. at 339.

        Plaintiffs state that “the only ‘change’ referenced in defendants’ memorandum is their own

desire to reduce their use of extra trips under certain circumstances.” Pls.’ Opp’n at 2. That is

wrong. Rather, as Defendants previously explained, “[t]he Court enjoined the purported extra trip

policy in the lead-up to the November 2020 election at least in part based on the irreparable harm



                                                   5
        Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 6 of 11




that might occur in the context of the election and the pandemic which was likely to cause an

increase in votes by mail. But the election has come and gone, and Plaintiffs cannot assert that

[they] will suffer irreparable harm if the Postal Service implements the limited extra trip practices

described above.” Defs.’ Mem. at 13; see also Mem. Op., at 7 (“The declines in service that

resulted from the initiatives have not been fully remedied and pose a threat to the operation of the

November 2020 elections.”), ECF No. 62; Mem. Op., at 44 (discussing harms to Plaintiff “with

regard to the demonstrable harms related to their status as users of the mail vis a vis the upcoming

election”). Moreover, Plaintiffs ignore the context of this motion: the Court enjoined a purported

ban on late and extra trips—an injunction with which the Postal Service has and continues to

comply. The Postal Service is seeking clarity from the Court, through clarification or modification,

that the limited process it seeks to implement is outside the scope of the injunction, as it is designed

to better manage the Postal Service’s extra transportation and scarce resources. See Third Randel

Dec. ¶ 14 (noting that “given the limited number of drivers and tractor-trailers that are available,

it would be operationally irresponsible to run each and every trip with such a small volume of mail

because the driver and truck could be needed for a trip delivering a substantially larger volume of

mail”); id. ¶ 15 (noting that in FY 2021, extra trips cost the Postal Service over $415 million, while

“[t]he Postal Service is statutorily required to manage its operations in an efficient and cost-

effective manner, as its operations are funded through its revenue, as opposed to appropriations or

tax dollars”). The landscape is materially different in June 2021 than it was in July 2020. Plaintiffs

have made no effort to explain why these changes in circumstances would not justify the limited

motion Defendants put forward here; indeed, they fail completely to address it.




                                                   6
          Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 7 of 11




    II.      Defendants’ Motion Provides Extensive Detail About the Clarification They Seek.

          Plaintiffs next suggest that Defendants have not put forward facts sufficient to justify their

motion, i.e., to establish that there would not be a significant impact on service. See Pls.’ Opp’n

at 4-6. But this is not so.

          Defendants first seek clarification that they may decline to authorize extra trips where those

trips are not “service responsive,” i.e., if running the extra trip would not allow the Postal Service

to meet the service performance target for that mail. See Defs.’ Mem. at 6. Plaintiffs initially say

that they have no objection to denying an extra trip if it would not result in the mail getting to its

“final [destination] any faster,” Pls.’ Opp’n at 4, but then construct a strawman, saying that if

Defendants’ motion were granted, the Postal Service could deliver a package or letter “one week

or even one month late,” as long as running the extra trip would not result in that piece of mail

being timely delivered. Id. at 5.

          That is, of course, not the Postal Service’s intent. Declining to authorize an extra trip that

would not be service responsive would not result in mail arriving at its destination any later than

it would have if the extra trip had been authorized. See Third Randel Decl. ¶¶ 6-7. If a Postal

Service employee declined to approve an extra trip that would not be service responsive, the Postal

Service would put the mail at issue on the next regularly scheduled trip. Id. ¶ 7. The mail would

not arrive at its destination any later than if the Postal Service had run an extra trip. Id. ¶ 6. If

there is insufficient capacity on the next regularly scheduled trip, and no reasonable means of

delivering the mail only one day later, then the Postal Service would run the extra trip, regardless

of capacity. Id. ¶ 7. “In other words, denying a trip as not service responsive would not result in

any mail arriving later than it would if the Postal Service had run an extra trip.” Id. ¶ 6 (emphasis

added).



                                                    7
        Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 8 of 11




        Next, Defendants seek clarification that the injunction does not prohibit the Postal Service

from allowing employees to decline extra trips where the volume of mail to be transported is less

than 15 percent of the tractor-trailer’s full capacity. In other words, it would be permitted to deny

an extra trip where there would be no justification for the expense and opportunity cost of running

a truck that was mostly empty. See, e.g., Defs.’ Mem. at 7-9. Plaintiffs do not seriously question

the propriety of denying such trips, instead, they claim that they have not received sufficient facts

justifying “what such a policy would mean in practice.” Pls.’ Opp’n at 5. But this is not accurate;

rather the evidence indicates this proposal would have a marginal, if any, impact on service.

        For starters, Defendants note that during a pilot program in April 2021, out of the 736 trips

entered into the system, only one trip was denied based on low-volume (and even that was based

on a 20% threshold not the 15% threshold proposed here). See, e.g. Second Randel Dec. ¶¶ 15-

16. Plaintiffs attempt to brush aside this relevant fact, arguing that the pilot “was not accompanied

by a directive to deny all requests for extra trip . . . [if] the extra trip would operate at less than 15

percent of the truck’s capacity.” Pls.’ Opp’n at 6 (emphasis added). But the Postal Service’s

proposed clarification would not be accompanied by such a directive either – rather, the motion

would clarify that the Postal Service would be authorized to deny such a trip if appropriate to do

so, not required to do so. Defs.’ Mem. at 8. Indeed, more recent data – submitted by the Postal

Service to the PRC – indicates that of 365 network trips that were recently tracked and which could

be subject to this policy, only one trip had a load that would have triggered the 15 percent threshold

caused by this criteria, and that load had approximately 1680 mail pieces.1 See also Third Randel



1
  On March 29, 2021, the PRC, as part of its Fiscal Year 2020 Annual Compliance Determination,
requested that the Postal Service “file with the Commission a service performance impact analysis
for initiatives that are planned for implementation on or before . . . March 29, 2022 . . . and are
reasonably foreseeable to impact service performance results.” See Response of U.S. Postal
Service to Commission Request for Additional Information at 1 (June 4, 2021),
                                                    8
        Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 9 of 11




Dec. ¶ 12. Nor would this account for the fact that where the mail volume is less than 15%, the

Postal Service will attempt to identify alternative trips that have capacity to transport the mail to

its destination or other means of ensuring the mail timely arrives at its destination. Third Randel

Dec. ¶¶ 13. In short, there is no indication that Defendants’ proposed clarification would render a

material effect (or even any effect) on overall service performance, particularly given the

thousands of trips and millions of pieces of mail that are moved each week. Rather, although not

relevant to the primary question of whether the proposed criteria is within the scope of this Court’s

orders, the Postal Service’s evidence indicates just the opposite.

        Finally, Plaintiffs raise several questions about the size and capacity of the trucks,2 and the

basis for the 15% threshold. See Pls.’ Opp’n at 5-6. With respect to the latter question, the 15%

threshold was developed based on the operational experience of the Postal Service’s Headquarters

transportation management team. They estimate that the current average utilization of truck

capacity for network trucks is approximately 45%, Third Randel Dec. ¶ 16, and that trips within




https://www.prc.gov/docs/118/118333/USPS%20Resp%20to%20ACD%20Request%206-4-
21.pdf. On June 4, 2021, in an abundance of caution, the Postal Service notified the PRC of the
two new processes at issue in this motion for clarification, even though the Postal Service “do[es]
not anticipate any measurable impact on overall service performance as a result of the new
process[es].” Id. Thus, although the new processes do not implicate Section 3661(b) and the Postal
Service has not requested an advisory opinion from the PRC, the PRC is aware of the processes
and the pending motion for clarification in this case. Id. at 4 n.3.

As part of that submission, the Postal Service indicated that in the first week it tracked extra trip
requests, it received 365 such requests, of which only five were filed at less than 15 percent
capacity, and of these, three were moving Mail Processing Equipment, not mail, one was moving
mail that was already reported as delayed, and only one was operating at 14% of the truck’s
capacity, and was run to move six containers of packages comprising approximately 1680 mail
pieces. See id. at 6.
        2
         While Plaintiffs assume that the Postal Service’s use of network trips “will involve trucks
of various sizes,” Pls.’ Opp’n at 5 n.5, in reality, only one type of vehicle, tractor-trailers, are “used
almost exclusively in HCR network transportation.” Third Randel Dec. ¶ 3.
                                                    9
       Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 10 of 11




the HCR network transportation do not often have a utilization rate that is lower than 20%, id. ¶

10. (And as discussed above, the available evidence bears out that estimate.) Postal Service

transportation managers thus decided to set the criteria at 15% to further minimize the number of

trips that could be denied on the basis of low-capacity. Id. ¶ 10. Whether the capacity is less than

15%, in turn, depends on the number and sizes of containers containing mail that are loaded onto

the truck; depending on the size of the containers, a tractor-trailer can carry between 2 and 48

containers. Id. ¶¶ 9, 11 (discussing size and capacity of containers).

       Accordingly, Plaintiffs have not called into question the Postal Service’s evidence that the

proposed initiative would not have a significant impact on service.

                                             CONCLUSION

       For the aforementioned reasons, and those set out in Defendants’ opening brief, this Court

should grant Defendants’ motion to clarify or amend the preliminary injunction.


Dated: June 9, 2021                  Respectfully submitted,

                                     BRIAN M. BOYTON
                                     Acting Assistant Attorney General

                                     ERIC R. WOMACK
                                     Assistant Director, Federal Programs Branch
                                     /s/ Kuntal V. Cholera
                                     KUNTAL V. CHOLERA
                                     JOSEPH E. BORSON
                                     ALEXIS J. ECHOLS
                                     JOHN J. ROBINSON
                                     Trial Attorneys
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L. Street, NW
                                     Washington D.C. 20005
                                     (202) 305-8645
                                     kuntal.cholera@usdoj.gov

                                     Attorneys for Defendants




                                                10
       Case 2:20-cv-04096-GAM Document 123 Filed 06/09/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 9, 2021, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to all users
receiving ECF notices for this case.

                                             /s/ Kuntal V. Cholera

                                             Kuntal V. Cholera
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005

                                             Attorney for Defendants




                                                11
